United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 13-1100
                          ___________________________

                               United States of America

                          lllllllllllllllllllll Plaintiff - Appellee

                                             v.

                                 Charles Leopole Ellis

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                                Submitted: July 1, 2013
                                  Filed: July 5, 2013
                                    [Unpublished]
                                   ____________

Before WOLLMAN, BOWMAN, and GRUENDER, Circuit Judges.
                       ____________

PER CURIAM.

       Charles Ellis directly appeals the district court’s1 modification of the conditions
of his supervised release. His counsel has moved to withdraw, and has filed a brief

      1
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
under Anders v. California, 386 U.S. 738 (1967), questioning the district court’s
authority to modify Ellis’s conditions of supervised release without a finding that
Ellis had committed a violation.

       Upon careful review, we conclude that the district court acted within its
authority. See 18 U.S.C. § 3583(d) (court may order condition to extent that such
condition, inter alia, is reasonably related to history and characteristics of defendant,
and involves no greater deprivation of liberty than is reasonably necessary to afford
adequate deterrence to criminal conduct, to protect public from further crimes of
defendant, and to provide defendant with needed medical care or other correctional
treatment in most effective manner); cf. United States v. Davies, 380 F.3d 329, 332
(8th Cir. 2004) (district court may modify conditions imposed on supervised-release
term even when modification is based only on evidence that was available at original
sentencing; statute that authorizes district courts to modify conditions of supervised
release does not require new evidence, nor even changed circumstances in
defendant’s life). Furthermore, having reviewed the record independently under
Penson v. Ohio, 488 U.S. 75, 80 (1988), we find no non-frivolous issues.

      Accordingly, we grant counsel’s motion to withdraw, and we affirm.
                     ______________________________




                                          -2-